DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/12/2021 has been entered.
Response to Amendment
Applicant’s amendments to claims 1, 5, 14-17, and 19 have been acknowledged by the examiner. 
Any previous claim objections and 35 USC 112(b) rejections have been overcome. They are therefore withdrawn. 
Claims 1-20 are pending. 
Claims 1-20 are currently under examination. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 15, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The office action has been updated in light of the amendments, and thus WANG et al. (US 2017/0181715 A1) is used as a teaching reference to remedy the deficiencies of DiLorenzo and Kriek as the independent claims 1, 15, and 17 have been amended. DiLorenzo and Kriek still remain relevant as DiLorenzo teaches a seal and a draping, and Kriek teaches slidability of a deployment loop. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiLorenzo (US 5,797,403) in view of Kriek (US 2006/0021621 A1) further in view of WANG et al. (US 2017/0181715 A1).
Regarding claim 1, DiLorenzo discloses a surgical drape (see Figs. 8, 10-12) comprising:
a seal (49, 64, 70, 73) connectable with a selected surface of a body disposed on the platform (see Figs. 8, 10-12; seals 49, 64, 70, and 73 are all connectable with a selected surface 
a draping (47) connected with the seal (49, 64, 70, 73) and the rail (48, 51, 52) (definition of rail: a bar or series of bars, typically fixed on upright supports, serving as part of a fence or barrier or used to hang things on, https://www.lexico.com/en/definition/rail, thus supports 48, 51, 52 are a series of bars serving as part of a barrier, thus supports 48, 51, 52 are rails, which are connected to draping 47; see Figs. 8, 10-12, Col. 11 lines 28-31, Col. 12 lines 60-62, Col. 13 lines 24-26, and Col. 14 lines 1-4), the draping (47) being movable relative to the seal (49, 64, 70, 73) to define a sterile region about the body (since flexible member 47 is flexible, it is able to move relative to the seal 49, 64, 70, 73 when one touches the flexible membrane 47 in any way).
DiLorenzo does not disclose a surgical table comprising a base, a patient platform support and a pedestal connecting the platform to the base, the pedestal comprising a first end directly engaging a top surface of the base and an opposite second end directly engaging a bottom surface of the platform, the base comprising a track and a rail movably positioned in the track, the platform being positioned over the rail such that the bottom surface of the platform faces a top surface of the track, the draping being movable relative to the seal to define a sterile region about the body.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the surgical table of DiLorenzo with a frame that has a track (2) as taught by Kriek and to have modified the ends of the support membranes (48, 51, 52) of DiLorenzo to mate with track (2) to be slidable along track (2) as taught by Kriek to have provided an improved movable/slidable draping system that is able to support a draping in different positions (see [0051]) and improve the success rate of surgical operations by preventing infections from arising during surgery (see [0002]). 
DiLorenzo in view of Kriek discloses the invention as discussed above. DiLorenzo in view of Kriek further discloses the draping (47 of DiLorenzo) being movable relative to the seal (49, 64, 70, 73 of DiLorenzo) to define a sterile region about the body (as previously modified above, 
DiLorenzo in view of Kriek does not disclose the base comprising a track and a rail movably positioned in the track, the platform being positioned over the rail such that the bottom surface of the platform faces a top surface of the track. 
However, WANG teaches an analogous surgical table (1100) and an analogous base (1321) comprising a track (1300) and a rail (1311) movably positioned in the track (1300), the platform (1100) being positioned over the rail (1311) such that the bottom surface of the platform (1100) faces a top surface of the track (see Figs. 1-2 and [0040]-[0041]; base 1321 comprises guide device 1300 which are tracks and includes guide rails 1311 which are movably positioned in guide device 1300, as guide rails 1311 may move along a length direction 181, and table 1100, which holds the patient, thus is a patient support platform, is positioned over guide rails 1311 such that the bottom surface of table 1100 faces the top surface of guide device 1300) providing a patient support system that helps a patient maintain a desired posture (see [0006]) so that a patient does not have to move or change positions. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base and pedestal of the surgical table of Kriek in the device of DiLorenzo in view of Kriek with the base (1321) and pedestal (1200) as taught by WANG to have provided an improved surgical table that provides a patient support system that helps a patient maintain a desired posture (see [0006]) or position so that a patient does not have to move when on the surgical table. 

    PNG
    media_image1.png
    511
    584
    media_image1.png
    Greyscale

Modified Fig. 1 of Kriek. 
Regarding claim 2, DiLorenzo in view of Kriek further in view of WANG discloses the invention as discussed above. DiLorenzo in view of Kriek further in view of WANG further discloses wherein the draping (47 of DiLorenzo) includes a deployment loop (48, 51, 52 of DiLorenzo) that is movable relative to the seal (49, 64, 70, 73 of DiLorenzo) to define a sterile region about the body (definition of loop: a curving or doubling of a line so as to form a closed or partly open curve within itself through which another line can be passed…, https://www.merriam-webster.com/dictionary/loop, see Figs. 8, 10-12, and Col. 11 lines 23-27 of DiLorenzo; thus intermediate membrane supports 48, cephalic membrane support 51, and caudal membrane support 52 of DiLorenzo, which are rails, are also inherently deployment loops due to their curved nature, and slidably moveable relative to seal 49, 64, 70, 73 of 
Regarding claim 3, DiLorenzo in view of Kriek further in view of WANG discloses the invention as discussed above. DiLorenzo in view of Kriek further in view of WANG discloses wherein the draping (47 of DiLorenzo) includes a first deployment loop (51 of DiLorenzo) movable relative to the seal (49, 64, 70, 73 of DiLorenzo) in a first direction and a second deployment loop (48 of DiLorenzo) movable relative to the seal (49, 64, 70, 73 of DiLorenzo) in a second direction (definition of loop: a curving or doubling of a line so as to form a closed or partly open curve within itself through which another line can be passed…, https://www.merriam-webster.com/dictionary/loop, thus see Figs. 8, 10-12 and Col. 11 lines 23-27 of DiLorenzo; thus support 48 of DiLorenzo is a rail with a curved nature, which inherently makes it a loop, and support 48 of DiLorenzo is slidably moveable in a direction relative to seal 49, 64, 70, 73 of DiLorenzo, as previously modified in claim 1, along track 2 of Kriek, and support 51 of DiLorenzo is also a rail with a curved nature, which inherently makes it a loop, and support 51 of DiLorenzo is slidably movable in a direction relative to seal 49, 64, 70, 73 of DiLorenzo, as previously modified in claim 1, along track 2 of Kriek), the loops (48, 51 of DiLorenzo) being movable to define a sterile region about the body (see claim 1 discussion; supports 48, 51 of DiLorenzo are slidably movable along track 2 of Kriek to define a sterile region about the body). 
Regarding claim 5, DiLorenzo in view of Kriek further in view of WANG discloses the invention as discussed above. DiLorenzo in view of Kriek further in view of WANG further discloses wherein the draping (47 of DiLorenzo) includes a deployment loop (48, 51, 52 of 
	Regarding claim 6, DiLorenzo in view of Kriek further in view of WANG discloses the invention as discussed above. DiLorenzo in view of Kriek further in view of WANG further discloses wherein the draping (47 of DiLorenzo) includes a rolled configuration that is mounted with a deployment loop (48, 51, 52 of DiLorenzo) and movable to define the sterile region about the body (see Figs. 8, 10-12 and Col. 11 lines 57-60 of DiLorenzo; flexible membrane 47 of DiLorenzo may be a continuous roll withdrawn from a membrane dispenser means 59 of DiLorenzo and then is mounted to supports 48, 51, 52 of DiLorenzo and since flexible membrane 47 of DiLorenzo is flexible, it is able to move relative to the seal 49, 64, 70, 73 of DiLorenzo when one touches the flexible membrane 47 of DiLorenzo in any way, and as previously modified (see claim 1 discussion), supports 48, 51, 52, which are rails with a curved nature, making them loops, are able to slidably move along track 2 of Kriek). 
Regarding claim 11, DiLorenzo in view of Kriek further in view of WANG discloses the invention as discussed above. DiLorenzo in view of Kriek further in view of WANG further 
Regarding claim 12, DiLorenzo in view of Kriek discloses the invention as discussed above. DiLorenzo in view of Kriek further discloses wherein the draping (47 of DiLorenzo) includes a first loop (48 of DiLorenzo) slidable in a cranial direction and a second loop (48 of DiLorenzo) slidable in a caudal direction from a mid-section of the body (see claim 1 discussion above; as previously modified, support 48 of DiLorenzo that is located towards the head of a patient is a rail that has a curved nature, thus it is a first loop that is slidable along track 2 of Kriek in a cranial direction, and support 48 of DiLorenzo that is located in the mid-section of a patient’s body is a rail that has a curved nature, thus it is a second loop that is slidable along track 2 of Kriek in a caudal direction). 
Regarding claim 14, DiLorenzo in view of Kriek further in view of WANG discloses the invention as discussed above. DiLorenzo in view of Kriek further in view of WANG further . 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiLorenzo in view of Kriek in view of WANG et al. further in view of Kriek.
Regarding claim 13, DiLorenzo in view of Kriek further in view of WANG discloses the invention as discussed above. 
DiLorenzo in view of Kriek further in view of WANG does not disclose wherein the draping is movable between a non-deployed orientation and a deployed orientation to circumferentially enclose the body. 
However, Kriek teaches an analogous draping (1) wherein the draping (1) is movable between a non-deployed orientation and a deployed orientation to circumferentially enclose the body (see Figs. 7A-7B and [0063]-[0064], [0052]; Fig. 7A shows a non-deployed orientation, in which enclosure 1 is not deployed, and Fig. 7B shows a deployed orientation to circumferentially enclose the body, in which enclosure 1 is inserted or attached to the supporting arches 3 as desired) providing an improved draping system that is able to support a draping in place and is easily transportable (see [0019] and [0020]) in order to improve the success rate of surgical operations by preventing infections from arising during surgery (see [0002]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the draping of DiLorenzo in the device of DiLorenzo in view of Kriek further in view of WANG with a draping that is able to be . 
Claims 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiLorenzo in view of WANG et al.
Regarding claim 15, DiLorenzo discloses a surgical drape (see Figs. 8, 10-12) comprising:
a surgical table comprising a patient support platform (see Figs. 8, 10-12; the patient is lying on a patient support platform);
an adhesive strip (49, 64, 70, 73) sealed with a selected surface of the patient (definition of adhesive: a substance used for sticking objects or materials together, https://www.lexico.com/en/definition/adhesive, and definition of seal: a device or substance that is used to join two things together so as to prevent them from coming apart or prevent anything from passing between them, https://www.lexico.com/en/definition/seal, thus seal 49, 64, 70, 73 is an adhesive strip that is sealed with a selected surface of a patient; see Figs. 8, 10-12, Col. 11 lines 28-31, Col. 12 lines 60-62, Col. 13 lines 24-26, and Col. 14 lines 1-4, and see Col. 11 lines 64-67 et seq. Col. 12 lines 1-3, Col. 12 lines 65-67 et seq. Col. 13 lines 1-5, Col. 13 lines 30-36, and Col. 14 lines 7-13); and 
a draping (47) connected with the strip (49, 64, 70, 73) and including a deployment loop (48, 51, 52) (see Figs. 8, 10-12; flexible membrane 47 is connected with seal 49, 64, 70, 73 and connected with supports 48, 51, 52, which have a curved nature, making them deployment loops). 

However, WANG teaches an analogous surgical table (1100) comprising a base (1321), a patient support platform (1100) and a pedestal (1200) connecting the platform (1100) to the base (1321) (see Figs. 1-2), the base (1321) comprising a top surface and an opposing bottom surface configured to engage a floor of an operating room (see Figs. 1-2 and [0040]; base 1321 comprises a top surface and an opposing bottom surface that can engage the floor of an operating room), the platform (1100) comprising a bottom surface and an opposite top surface configured to support a human patient’s upper and lower body (see Figs. 1-2 and [0036]; table 1100 comprises a bottom surface and an opposite top surface that is configured to support a human patient’s upper and lower body), the pedestal (1200) comprising a first end directly 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the surgical table of DiLorenzo with the surgical table system (1200, 1210, 1220, 1300, 1311, 1321) as taught by WANG to have provided an improved surgical table that provides a patient support system that helps a patient maintain a desired posture (see [0006]) or position so that a patient does not have to move when on the surgical table.
DiLorenzo in view of WANG discloses the invention as discussed above. DiLorenzo in view of WANG further discloses the rail (1220 of WANG) and the deployment loop (48, 51, 52 of DiLorenzo) being translatable along the track (1311 of WANG) in a first direction and a second opposing direction relative to the adhesive strip (49, 64, 70, 73) to define a sterile region about the body (as previously modified above, sliding device 1220 of WANG and supports 48, 51, 52 of DiLorenzo are translatable/slidable along guide rails 1311 of WANG in a first direction and second opposing direction relative to seal 49, 64, 70, 73 of DiLorenzo as sliding device 1220 of WANG is slidable along guide rails 1311 of WANG in the length direction of 181 of WANG, see [0038] and [0040]-[0041] of Wang, and thus since sliding device 1220 of WANG is slidable, the supports 48, 51, 52 of DiLorenzo are indirectly slidable along guide rails 1311 of WANG via sliding device 1220 of WANG relative to seal 49, 64, 70, 73 of DiLorenzo to define a sterile region about the body). 
Regarding claim 16, DiLorenzo in view of WANG discloses the invention as discussed above. DiLorenzo in view of WANG further discloses wherein the adhesive strip (49, 64, 70, 73 of DiLorenzo) is fixed with the selected surface (see Figs. 8, 10-12 and Col. 11 lines 28-31, Col. 12 lines 60-62, Col. 13 lines 24-26, and Col. 14 lines 1-4 of DiLorenzo) and rotatable therewith such that the draping (47 of DiLorenzo) is rotatable with the body (definition of rotatable: to cause to go through a cycle of changes, https://www.dictionary.com/browse/rotatable, thus draping 47 of DiLorenzo is capable of going through a series of changes with the body as draping 47 of DiLorenzo accommodates different surgical procedures; see Figs. 8, 10-12 of DiLorenzo). 
Regarding claim 17, DiLorenzo discloses a surgical system (Fig. 8, 10-12) comprising: 
a surgical table comprising a patient support platform (see Figs. 8, 10-12; the patient is lying on a patient support platform);
a seal (49, 64, 70, 73) connectable with a selected surface of a body (see Figs. 8, 10-12; seals 49, 64, 70, and 73 are all connectable with a selected surface of a body, whether it is the head of a patient, the back of the patient, the chest of the patient, or the abdomen of the patient); and 
a draping (47) connected with the seal (49, 64, 70, 73) (see Figs. 8, 10-12, Col. 11 lines 28-31, Col. 12 lines 60-62, Col. 13 lines 24-26, and Col. 14 lines 1-4) and including a deployment loop (48, 51, 52) (see Figs. 8, 10-12; flexible membrane 47 includes supports 48, 51, 52, which are loops as they are curved in nature like a loop). 
DiLorenzo does not disclose a surgical table comprising a base, a patient support platform and a pedestal connecting the platform to the base, the base comprising opposite first 
However, WANG teaches an analogous surgical table (1100) comprising a base (1321), a patient support platform (1100) and a pedestal (1200) connecting the platform (1100) to the base (1321) (see Figs. 1-2), the base (1321) comprising opposite first and second end surfaces and opposite first and second side surfaces each extending from the first end surface to the second end surface (see Figs. 1-2; the end surface that support device 1200 is closer to is the first end surface of base 1321 and thus base 1321 has an opposite second end surface, and base 1321 has opposite first and second side surfaces that extend from the first end surface to the second end surface), the base (1321) comprising a channel (see Figs. 1-2 and [0040]; base 1321 includes guide rails 1311, which may be located within the surface of base 1321, thus base 1321 would comprise a channel or groove), a track (1311) positioned in the channel and a rail (1220) movably positioned in the track (1311) (see Figs. 1-2 and [0040]-[0041]; guide rails 1311 are positioned in the channel or groove of base 1321 as they are tracks placed within the surface of base 1321, and definition of rail: a straight bar or rod fixed in position, used to enclose something or as a support, https://dictionary.cambridge.org/us/dictionary/english/rail, thus see Figs. 1-2 and [0038]; sliding device 1220 is a rail as it is a straight bar that is movably/slidably positioned in guide rails 1311), the channel extending into the second end 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the surgical table of DiLorenzo with the surgical table system (1200, 1210, 1220, 1300, 1311, 1321) as taught by WANG to have provided an improved surgical table that provides a patient support system that helps a patient maintain a desired posture (see [0006]) or position so that a patient does not have to move when on the surgical table.
DiLorenzo in view of WANG discloses the invention as discussed above. DiLorenzo in view of WANG further discloses the loop (48, 51, 52 of DiLorenzo) and the rail (1220 of WANG) being movable relative to the seal (49, 64, 70, 73) to define a sterile region about the body (as previously modified above, sliding device 1220 of WANG and supports 48, 51, 52 of DiLorenzo are translatable/slidable along guide rails 1311 of WANG relative to seal 49, 64, 70, 73 of DiLorenzo as sliding device 1220 of WANG is slidable along guide rails 1311 of WANG in the length direction of 181 of WANG, see [0038] and [0040]-[0041] of Wang, and thus since sliding device 1220 of WANG is slidable, the supports 48, 51, 52 of DiLorenzo are indirectly slidable along guide rails 1311 of WANG via sliding device 1220 of WANG relative to seal 49, 64, 70, 73 of DiLorenzo to define a sterile region about the body). 
Regarding claim 18, DiLorenzo in view of WANG discloses the invention as discussed above.  DiLorenzo in view of WANG further discloses wherein the rail (1220 of WANG) is slidable along the track (1311 of WANG) in a first direction and a second opposing direction relative to the base (1321 of WANG) (as previously modified above, sliding device 1220 of WANG is slidable along guide device 1300 of WANG via guide rails 1311 of WANG in a first direction and a second opposing direction relative to base 1321 of WANG; see Figs. 1-2 and [0038], [0040]-[0041] of WANG). 
Regarding claim 19, DiLorenzo in view of WANG discloses the invention as discussed above. DiLorenzo in view of WANG further discloses wherein the loop (48, 51, 52 of DiLorenzo) is positioned directly over the surface of the body (definition of direct: without intervening factors or intermediaries, https://www.lexico.com/en/definition/direct, thus see Figs. 8, 10-12 of DiLorenzo; supports 48, 51, 52 of DiLorenzo, which are loops, is positioned directly over the surface of the patient’s body, or is positioned without intervening factors above the surface).  
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiLorenzo in view of WANG et al. further in view of Kriek.
Regarding claim 20, DiLorenzo in view of WANG discloses the invention as discussed above.
DiLornezo in view of WANG does not disclose wherein the table includes a waist high sterile barrier drape deployed on at least one side of the table. 
However, Kriek teaches an analogous surgical table (4) that includes a waist high sterile barrier drape (1) deployed on at least one side of the table (4) (see Figs. 1 and 8; enclosure 1 is a waist high sterile barrier drape which is deployed on at least one side of the surgical trolley 4) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the surgical table of DiLorenzo in view of WANG to include a waist high sterile barrier drape deployed on at least one side of the table as taught by Kriek to have provided an improved surgical system that improves the success rate of surgical operations by maintaining a sterile environment in which surgical procedures can be carried out (see [0002]). 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiLorenzo in view of Kriek in view of WANG et al. further in view of Phillips (US 5,362,021).
Regarding claim 4, DiLorenzo in view of Kriek further in view of WANG discloses the invention as discussed above. DiLorenzo in view of Kriek further in view of WANG further discloses wherein the draping (47 of DiLorenzo) is translatable relative to the seal (49, 64, 70, 73 of DiLorenzo) along the track (1300 of WANG) of the surgical table (as previously modified above, draping 47 of DiLorenzo is translatable along track 2 of Kriek, as it is slidable, relative to seal 49, 64, 70, 73 of DiLorenzo and thus is indirectly translatable along the length of guide device 1300 of WANG; see Fig. 1 and [0051] of Kriek).
DiLorenzo in view of Kriek further in view of WANG does not disclose wherein the draping is manually translatable along the track. 
Howevever, Phillips teaches an analogous track (13) of a surgical table (11) that is manually translatable along the track (54) of the surgical table (56) (see Fig. 1 and 14, and Col. 4 lines 64-68 et seq. Col. 5 lines 1-10; main frame 20 is horizontally adjustable along operating 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the track of DiLorenzo in view of Kriek further in view of WANG with one that is manual as taught by a locking knob (K3) of Phillips to have provided an improved track of a surgical table that is capable of multiple adjustments so as to fit the needs and convenience of the operating surgeon in any particular case (see Col. 1 lines 48-50). 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiLorenzo in view of Kriek in view of WANG et al. further in view of Erlandson (US 1,257,332).
Regarding claim 7, DiLorenzo in view of Kriek further in view of WANG discloses the invention as discussed above. 
DiLorenzo in view of Kriek further in view of WANG does not disclose wherein the draping includes a deployment loop having a first arm and a second arm movable relative to the first arm. 
However, Erlandson teaches an analogous deployment loop (4) having a first arm and a second arm movable relative to the first arm (definition of movable: not fixed in one place, position, or posture, https://www.dictionary.com/browse/movable, see Fig. 2 and Col. 2 lines 57-60 et seq. lines 69-84; supporting arch 4 has a right leg, which in this case is the first arm, and a left leg, which in this case is the second arm, each leg is provided with threads 5 at its terminal portion, and adjusting screw 8 allows for the legs to be in a desired position via feet 6, 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the deployment loop of DiLorenzo in the device of DiLorenzo in view of Kriek further in view of WANG to have included feet (6) and adjusting screw (8) where there are supporting arches (3) so that a first arm and second arm movable relative to first arm are present as taught by Erlandson to have provided an improved deployment loop that may be compactly arranged in any conveniently shaped package (see Col. 2 lines 73-76).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiLorenzo in view of Kriek in view of WANG et al. further in view of Parsell et al (US 2013/0211425 A1).
Regarding claim 8, DiLorenzo in view of Kriek further in view of WANG discloses the invention as discussed above. 
DiLorenzo in view of Kriek further in view of WANG does not disclose wherein the draping includes a deployment loop having a flexible profile to conform to a shape of the body.
However, Parsell teaches an analogous deployment loop (207) wherein the deployment loop (207) has a flexible profile to conform to a shape of the body (see Fig. 3 and [0046]; brace 207 may be of a deformable material that can be manipulated into a desired shape) providing the surgeon and medical staff with sufficient working space so as to allow for the effective carrying out of a surgical procedure (see [0045]). 
.
Claim 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiLorenzo in view of Kriek in view of WANG et al. further in view of Mayer (US 4,275,719).
Regarding claim 9, DiLorenzo in view of Kriek further in view of WANG discloses the invention as discussed above. 
DiLorenzo in view of Kriek further in view of WANG does not disclose wherein the draping includes an opening that provides access to the surgical region and a movable panel that provides access to the opening.
However, Mayer teaches an analogous draping (50) wherein the draping (50) includes an opening that provides access to the surgical region and a movable panel (56) that provides access to the opening (see Figs. 4-5 and Col. 5 lines 1-5; vertical strips 56 on the sides of enclosure 50 are movable panels, as they can be parted to allow a surgeon’s arms and hands to perform an operation, and as vertical strips 56 of enclosure 50 can be parted, this shows that there is an opening to provide access to the surgical region) providing a surgeon with access to performing an operation, while maintaining a sterile environment at all times about the incision, as the enclosure acts as a barrier against germs (see Col. 5 lines 1-5 et seq. Col. 5 lines 12-16). 

Regarding claim 10, DiLorenzo in view of Kriek further in view of WANG discloses the invention as discussed above. 
DiLorenzo in view of Kriek further in view of WANG does not disclose wherein the draping includes an opening that provides access to the surgical region and a tear away panel that provides access to the opening. 
However, Mayer teaches an analogous draping (50) wherein the draping includes an opening that provides access to the surgical region and a tear away panel (56) that provides access to the opening (definition of tear: to separate parts of or pull apart by force, https://www.merriam-webster.com/dictionary/tear, see Figs. 4-5 and Col. 5 lines 1-5; vertical strips 56 on the sides of enclosure 50 are tear away panels, as they can be parted to allow a surgeon’s arms and hands to perform an operation, and as vertical strips 56 of enclosure 50 can be parted, this shows that there is an opening to provide access to the surgical region) providing a surgeon with access to performing an operation, while maintaining a sterile environment at all times about the incision, as the enclosure acts as a barrier against germs (see Col. 5 lines 1-5 et seq. Col. 5 lines 12-16). 
.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiLorenzo in view of WANG et al. further in view of McGahan (US 2018/0289439 A1).
Regarding claim 16, DiLorenzo in view of WANG discloses the invention as discussed above. DiLorenzo in view of WANG further discloses wherein the adhesive strip (49, 64, 70, 73 of DiLorenzo) is fixed with the selected surface (see Figs. 8, 10-12 and Col. 11 lines 28-31, Col. 12 lines 60-62, Col. 13 lines 24-26, and Col. 14 lines 1-4 of DiLorenzo). 
DiLorenzo in view of wang does not disclose wherein the strip is rotatable therewith such the draping is rotatable with the body. 
However, McGahan teaches an analogous adhesive strip (20) wherein the strip (20) is rotatable therewith such that the draping is rotatable with the body (definition of rotatable: to cause to go through a cycle of changes, https://www.dictionary.com/browse/rotatable, see [0032]; gasket 20 is adhered to surface S and is rotatable therewith such that the surgical drape system 10, which includes drape 12 (see [0029]), is rotatable with the body as it is capable of going through a series of changes with the body to provide access to more surgical approaches) 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the draping of DiLorenzo in the device of DiLorenzo in view of WANG to be rotatable as taught by McGahan in order to have provided an improved draping system that allows access to one or more surgical approaches while still maintaining a sterile region and/or sterile boundary (see [0032]).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN HAN whose telephone number is (408)918-7579.  The examiner can normally be reached on Monday - Thursday, 7-5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/R.H./Examiner, Art Unit 3786  

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786